Case 3:21-cv-00798-X-BN Document 8 Filed 06/09/21 Page1of2 PagelD 47

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF TEXAS

Cause No: 3-21-CV-00798-X-BN
Joe Hunsinger
Plaintiff

V.

A&C CAPITAL INTERESTS LLC.

Defendant

NOTICE OF SETTLEMENT

COMES NOW the Plaintiff, hereby states as follows:

1. The Plaintiff and the Defendant A&C CAPITAL INTERESTS LLC. have reached a
settlement.

2. An Order of Dismissal will be filled with the court once settlement terms
have been completed by the Parties.

Submitted May 28, 2021

OK

Joe Hunésifger

7216 Hawn Frwy.
Dallas, Texas 75217
Joe75217@gmail.com
214-682-7677

CERTIFICATE OF SERVICE

| hereby certify that service to Defendant or opposing counsel will be
accomplished by the CM/ECF system or regular mail.

 

 

April 28, 2021
<7
US. DISTRICT COURT
Joe Hunsirgef — NORTHERN DISTRICT OF TEXAS
7216 CF Hawn Frwy. FIL

 

Dallas, Texas 75217
Joe75217@gmail.com

214-682-7677 JUN - 9 2021

 

 

CLERK, U.S. DISTRICT COURT.

 

 

 

 
 

Case 3:21-cv-00798-X-BN Document 8 Filed 06/09/21 Page 2 of 2 PagelD 48

NORTH TEXAS TX P&DC -
joe Hunsinger . DALLAS TX 750
7216 CF Hawn Frwy. 2 3UN 202i PM7 L
Dallas, Texas 75217

 

FOREVER / USA

2021
Federal Court
1100 Commerce St # 1452
Dallas, TX 75242
SEAz-LBLCSZ stipe tine hentia seal
